UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1042



ABALO MAWAKI ALITI,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-205-041)


Submitted:   October 18, 2006            Decided:   November 13, 2006


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James A. Roberts, Falls Church, Virginia, for Petitioner. Peter D.
Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Daniel E. Goldman, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Abalo   Mawaki   Aliti,    a    native   and   citizen    of   Togo,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reconsider its prior order,

which adopted and affirmed the immigration judge’s denial of his

requests for asylum, withholding of removal, and protection under

the Convention Against Torture.            We have reviewed the record and

find that the Board did not abuse its discretion in denying the

motion to reconsider.        See 8 C.F.R. § 1003.2(a) (2006); Jean v.

Gonzales, 435 F.3d 475, 481 (4th Cir. 2006).            Accordingly, we deny

the petition for review.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court    and    argument   would   not   aid   the

decisional process.



                                                             PETITION DENIED




                                     - 2 -